OPINION OF THE COURT

Per Curiam.

Respondent James Harrison Cohen was admitted to practice as an attorney and counselor at law by the Appellate Division, Second Department, on October 17, 1962.
On July 9, 1984, respondent was convicted in the Supreme Court of the State of New York, New York County, of grand larceny in the second degree (Penal Law, § 155.35), a class D felony. On October 3, 1984 respondent was convicted upon his plea of guilty to the crime of attempted grand larceny in the second degree, a class E felony (Penal Law, § 110.05, subd 7; § 155.35).
As a result of said felony convictions, respondent has been automatically disbarred pursuant to section 90 (subd 4, par a) of the Judiciary Law.
The petition to strike respondent’s name from the roll of attorneys should be granted.
Murphy, P. J., Kupferman, Sandler, Asch and Milonas, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.